Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose wherein the control module is also connected to one or more point of reference (POR) leads configured to be connected to a POR on a plurality of load input lines of a load to provide POR feedback to the control module, wherein the control module is configured to adjust the inverter output to account for voltage drops between the one or more output lines and the one or more input lines or due to a contactor between the one or more input and output lines as a function of the POR feedback, wherein the control module includes an RMS creation module configured to receive a POR feedback voltage in a wave form and to convert the POR feedback into an RMS value.
Regarding to claim 9, the prior art fails to disclose wherein the control module is configured to be connected to one or more point of reference (POR) leads configured to be connected to a POR on a plurality of load input lines of a load to provide POR feedback to the control module, wherein the control module is configured to adjust the inverter output to account for voltage drops between the one or more output lines and the one or more input lines or due to a contactor between the one or more input and output lines as a function of the POR feedback, wherein the control module includes an RMS creation module configured to receive a POR feedback voltage in a wave form and to convert the POR feedback into an RMS value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838